DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “BLUETOOTH” in [0144] and [0149], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
Claims 5 and 9 recite the limitation “and/or”, resulting in the creation of multiple interpretations of this and dependent claims based on the use of “and”, “or”, or both. Furthermore, claims 5 and 9 do not appear to be proper Markush type claims. It is suggested to replace all instances of “and/or” with either “and” alone or “or” alone. For the purposes of examination, the broadest reasonable interpretation of the claim was implemented.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyler et al (US2015/0151142 A1, 2015-06-04) (hereinafter “Tyler”).
	Regarding claim 1, Tyler teaches a device wearable by a person (“the transducer apparatus may be wearably attached to the user” [0088], figs. 1B, 1C and assoc par), comprising: 
	a sensor configured to detect a signal from the brain of the person (“the transcranial ultrasound neuromodulation assembly further comprises one or more appropriate sensors, transducers, electrical control circuitry, signal processing systems or any combination thereof, configured to achieve one or more of the above listed techniques for measuring the physiology or brain activity of the user” [0073], figs. 1A-1C, 6A-6B and assoc par; brain activity (i.e. signals from the brain) is detected through physiological measurement via the appropriate sensors [0073]); and 
	a transducer configured to apply to the brain an ultrasound signal (“The apparatus 10 comprises an ultrasound source 12, … The ultrasound source 12 may comprise a plurality of ultrasound transducers, for example an array of ultrasound transducers. The ultrasound source 12 may at the same time deliver and receive energy” [0053], figs. 1A-1C and assoc par; energy delivered by the ultrasound transducers is an ultrasound signal which may be used for neuromodulation and imaging [0083]-[0098], figs. 6A-6B and assoc par), 
	wherein the ultrasound signal has a low power density and is substantially non-destructive with respect to tissue when applied to the brain (“aTCD imaging that is a non-invasive, continuous, and unattended system” [0050]; “transcranial ultrasound neuromodulation employs low intensity ultrasound such that the spatial-peak, temporal-average intensity (Ispta) of the transcranial ultrasound neuromodulation protocol provides less than about 10 W/cm2 (preferably less than about 1 W/cm2) in the targeted brain tissue” [0062]; per applicant’s specification low power density between the range 1 and 100 watts/cm2 is substantially non-destructive (i.e. non-invasive) to the brain) to prevent the brain from settling into a pattern that precedes a symptom of a neurological disorder (“an apparatus to treat a subject with ultrasound energy is provided” [0019]; “transcranial ultrasound neuromodulation can be used to ‘chase’ patterns of neuronal activity, such as chasing abnormal activity occurring due to seizure” [0177], figs. 2A-2B and assoc par; TCD imaging can monitor and modulate neural activity to treat symptomatic patterns of disorder (i.e. chasing abnormal activity due to seizure) [0023]-[0032], [0050], [0177]-[0195]).
	Regarding claim 2, Tyler further teaches the sensor and the transducer are disposed on the head of the person in a non-invasive manner (“the transducer apparatus may be wearably attached to the user with a helmet, headband, adhesive material, hat, eyeglasses, or other piece of wearable hardware or clothing” [0088], figs. 1B-1C and assoc par; the transducer apparatus comprises the sensor and transducer and may be worn on the head non-invasively [see claim 1 rejection; figs. 1B-1C reproduced below]).

    PNG
    media_image1.png
    735
    668
    media_image1.png
    Greyscale

Wearable ultrasound sources 12a, 12b non-invasively placed on the subject’s head (Tyler figs. 1B, 1C)
	Regarding claim 3, Tyler further teaches the sensor includes an electroencephalogram (EEG) sensor (“the system includes one or more components for measuring brain activity that takes the form of one or a plurality of: electroencephalography (EEG)” clm 53, [0032]; examiner interprets the components for measuring brain activity to include sensors for detecting EEG [see claim 1 rejection]), and wherein the signal includes an EEG signal (“(ii) through physiological measurement of brain activity by one or a plurality of: electroencephalography (EEG)” [0073], [0136]; brain activity may include EEG signals [see claim 1 rejection]).
	Regarding claim 4, Tyler further teaches the transducer includes an ultrasound transducer (“The apparatus comprises two or more ultrasound transducers” [0019], clms 1-4, figs. 1A-1C and assoc par).
	Regarding claim 5, Tyler teaches the device as claimed in claim 4, further teaching the ultrasound signal has a frequency between 100 kHz and 1 MHz, a spatial resolution between 0.001 cm3 and 0.1 cm3, and/or the low power density between 1 and 100 watts/cm2 as measured by spatial-peak pulse-average intensity (“The acoustic frequency for transcranial ultrasound neuromodulation may be in a range between about 100 kHz and about 1 MHz” clm 44, [0031], [0062], [0074]-[0077]; [see claim 5 objection]).
	Regarding claim 6, Tyler teaches the device as claimed in claim 4, further teaching wherein the ultrasound signal suppresses the symptom of the neurological disorder (“an apparatus to treat a subject with ultrasound energy is provided” [0019]; “The term “treating” refers to one or more of inhibiting, preventing, curing, reversing, attenuating, alleviating, minimizing, suppressing or halting the deleterious effects of a disease” [0195]; examiner interprets the diseases being treated (i.e. suppressed) as neurological disorders (e.g. seizure patterns) [0177]-[0195] [see claim 1 rejection]).
	Regarding claim 8, Tyler teaches the device as claimed in claim 6, further teaching wherein the symptom includes a seizure (“transcranial ultrasound neuromodulation can be used to ‘chase’ patterns of neuronal activity, such as chasing abnormal activity occurring due to seizure” [0177]; [see claim 1, 6 rejections]).
	Regarding claim 9, Tyler further teaches the signal comprises an electrical signal, a mechanical signal, an optical signal, and/or an infrared signal (“The system may include one or more components for measuring brain activity that takes the form of one or a plurality of: … functional near-infrared spectroscopy (fNIRS)” [0032], [0073], [0099], [0136]; fNIRS is a spectroscopic method used to measure brain activity by detecting infrared signals [see claim 1 rejection; claim 9 objection]).
	Regarding claim 10, Tyler teaches a method for operating a device wearable by a person (“A method of treating a subject with ultrasound energy” clm 11; “the transducer apparatus may be wearably attached to the user” [0088], figs. 1B, 1C and assoc par; [see claim 1 rejection]),
	the device including a sensor configured to detect a signal from the brain of the person (“one or more appropriate sensors, transducers, electrical control circuitry, signal processing systems or any combination thereof, configured to achieve one or more of the above listed techniques for measuring the physiology or brain activity of the user” [0073], figs. 1A-1C, 6A-6B and assoc par; [see claim 1 rejection]) and a transducer configured to apply to the brain an ultrasound signal (“a plurality of ultrasound transducers, for example an array of ultrasound transducers. The ultrasound source 12 may at the same time deliver and receive energy” [0053], figs. 1A-1C and assoc par; [see claim 1 rejection]), comprising: 
	applying to the brain the ultrasound signal (“The ultrasound source 12 may at the same time deliver and receive energy” [0053], figs. 1A-1C and assoc par; [see claim 1 rejection]), wherein the ultrasound signal has a low power density and is substantially non-destructive with respect to tissue when applied to the brain (“TCD imaging that is a non-invasive, continuous, and unattended system” [0050]; “transcranial ultrasound neuromodulation employs low intensity ultrasound such that the spatial-peak, temporal-average intensity (Ispta) of the transcranial ultrasound neuromodulation protocol provides less than about 10 W/cm2 (preferably less than about 1 W/cm2) in the targeted brain tissue” [0062]; [see claim 1 rejection]).
	Regarding claim 11, Tyler teaches a method (“A method of treating a subject with ultrasound energy” clm 11) comprising: 
	applying to the brain of a person (“transcranial ultrasound neuromodulation… configured to achieve one or more of the above listed techniques for measuring the physiology or brain activity of the user” [0073], figs. 1A-1C, 6A-6B and assoc par; transcranial ultrasound neuromodulation (TCD) is directed towards the brain of the patient [see claim 1 rejection]), by a device worn by or attached to the person (“the transducer apparatus may be wearably attached to the user” [0088]; [see claim 2 rejection]), an ultrasound signal to prevent the brain from settling into a pattern that precedes a symptom of a neurological disorder (“A method of treating a subject with ultrasound energy” clm 11; “transcranial ultrasound neuromodulation can be used to ‘chase’ patterns of neuronal activity, such as chasing abnormal activity occurring due to seizure” [0177], figs. 2A-2B and assoc par; TCD imaging can monitor and modulate neural activity to treat symptomatic patterns of disorder (i.e. chasing abnormal activity due to seizure) [0023]-[0032], [0050], [0177]-[0195]).
	Regarding claim 12, Tyler teaches an apparatus (“an apparatus to treat a subject with ultrasound energy” [0019]) comprising: 
	a device worn by or attached to a person (“the transducer apparatus may be wearably attached to the user” [0088], figs. 1B, 1C and assoc par) including a sensor configured to detect a signal from the brain of the person (“one or more appropriate sensors, transducers, electrical control circuitry, signal processing systems or any combination thereof, configured to achieve one or more of the above listed techniques for measuring the physiology or brain activity of the user” [0073], figs. 1A-1C, 6A-6B and assoc par; [see claim 1, 10 rejections]) and a transducer configured to apply to the brain an ultrasound signal (“a plurality of ultrasound transducers, for example an array of ultrasound transducers. The ultrasound source 12 may at the same time deliver and receive energy” [0053], figs. 1A-1C and assoc par; [see claim 1, 10 rejections]), 
	wherein the ultrasound signal has a low power density and is substantially non-destructive with respect to tissue when applied to the brain (“TCD imaging that is a non-invasive, continuous, and unattended system” [0050]; “transcranial ultrasound neuromodulation employs low intensity ultrasound such that the spatial-peak, temporal-average intensity (Ispta) of the transcranial ultrasound neuromodulation protocol provides less than about 10 W/cm2 (preferably less than about 1 W/cm2) in the targeted brain tissue” [0062]; [see claim 1, 10 rejections]).
	Regarding claim 13, Tyler teaches the ultrasound signal has the low power density and is substantially non-destructive with respect to tissue ([see claim 1 rejection]) when applied to one or more centrally connected structures of the brain (“The transcranial ultrasound neuromodulation transducers may target one or more brain regions chosen from the list of: primary sensory cortex, … subiculum, thalamus, hypothalamus, white matter tracts, brainstem nuclei, cerebellum, neuromodulatory system, or other brain region” [0032], also see [0123]-[0125], [0166]; per applicant’s specification, the thalamus is a centrally connected structure of the brain).
	Regarding claim 18, Tyler teaches the apparatus as claimed in claim 12, further teaching wherein the ultrasound signal has the low power density and is substantially non-destructive with respect to tissue ([see claim 1 rejection]) when applied to one or more centrally connected structures of the brain to prevent the brain from settling into a pattern that precedes a symptom of a neurological disorder (“The transcranial ultrasound neuromodulation transducers may target one or more brain regions chosen from the list of: primary sensory cortex, … subiculum, thalamus, … or other brain region” [0032], also see [0123]-[0125], [0166]; “transcranial ultrasound neuromodulation can be used to ‘chase’ patterns of neuronal activity, such as chasing abnormal activity occurring due to seizure” [0177], figs. 2A-2B and assoc par; [see claim 1, 6, 11 and 12 rejections]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of O’Brien et al (US20180214124A1, 2018-08-02) (hereinafter “O’Brien”).
	Regarding claim 7, Tyler teaches the device as claimed in claim 6,
	but Tyler fails to explicitly teach the neurological disorders claimed. Applicant should be aware that Tyler does teach treating the deleterious effects of neurological disease [0195].
	However, in the same field of endeavor, O’Brien teaches a head-mounted medical device which can function with existing TCD systems for clinical assessment of neurological conditions ([0008], [0082]),
	wherein the neurological disorder includes one or more of stroke, Parkinson's disease, migraine, tremors, frontotemporal dementia, traumatic brain injury, depression, anxiety, Alzheimer's disease, dementia, multiple sclerosis, schizophrenia, brain damage, neurodegeneration, central nervous system (CNS) disease, encephalopathy, Huntington's disease, autism, attention deficit hyperactivity disorder (ADHD), amyotrophic lateral sclerosis (ALS), and concussion (“Some embodiments described herein can be used for a number of different neurological conditions including TBI, stroke, dementia, vasospasm, and others impacting cerebral blood flow. These uses include diagnosis, monitoring, and treatment” [0103]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the system for assessing neurological disorders taught by O’Brien. Doppler ultrasound is used in many medical specialties (e.g. cardiology, neurology, radiology, obstetrics, etc.); however in instances where long term monitoring is indicated, identifying a desired target site using standard TCD probes is challenging, and headsets having the TCD probe mounted can be cumbersome and uncomfortable on the subject's head and may still need to be adjusted during examination (Tyler [0005]-[0007]). There is a need for developing a portable, fully automated TCD system, because it would not only remove the need for an expert technician but also open the technology up to a broader range of clinical indications (O’Brien [0006]).

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler.
	Regarding claim 14, Tyler teaches the device as claimed in claim 1 described above, further teaching wherein the ultrasound signal has a spatial resolution between 10 mm3 and 100 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; ‘accuracy’ is interpreted as the spatial resolution, and a volume less than 1 cm3 has been interpreted as the spatial resolution less than 100 mm3 [0116]-[0141]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. In cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 [CCPA 1976]). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 [Fed. Cir. 1985]). The ranges disclosed by Tyler (i.e. less than about 1 cm3 and less than about 5 mm3) fall within the ranges claimed in the application, hence a prima facie case of obviousness exists. 
	Regarding claim 15, Tyler teaches the device as claimed in claim 1 described above, wherein the ultrasound signal has a spatial resolution between 100 mm3 and 1000 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; ‘accuracy’ is interpreted as the spatial resolution - accordingly a volume less than 1 cm3 has been interpreted as the spatial resolution less than 1000 mm3 [0116]-[0141]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. Doppler ultrasound is used in many medical specialties (e.g. cardiology, neurology, radiology, obstetrics, etc.), and is an advantageous form of brain stimulation due in part to its focusing characteristics and the capacity to vary transcranial ultrasound neuromodulation waveform protocols for specificity of neuromodulation (Tyler [0005]-[0009]). Furthermore, in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 [CCPA 1976]).
	Regarding claim 16, Tyler teaches the method as claimed in claim 10 described above, wherein the ultrasound signal has a spatial resolution between 10 mm3 and 100 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; [see claim 14, 15 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. In cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 [CCPA 1976]). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 [Fed. Cir. 1985]). The ranges disclosed by Tyler (i.e. less than about 1 cm3 to less than about 5 mm3) fall within the ranges claimed in the application, hence a prima facie case of obviousness exists. 
	Regarding claim 17, Tyler teaches the method as claimed in claim 10 described above, wherein the ultrasound signal has a spatial resolution between 100 mm3 and 1000 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; [see claim 14, 15 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. Doppler ultrasound is used in many medical specialties (e.g. cardiology, neurology, radiology, obstetrics, etc.), and is an advantageous form of brain stimulation due in part to its focusing characteristics and the capacity to vary transcranial ultrasound neuromodulation waveform protocols for specificity of neuromodulation (Tyler [0005]-[0009]). Furthermore, in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 [CCPA 1976]).
	Regarding claim 19, Tyler teaches the apparatus as claimed in claim 12 as described above, wherein the ultrasound signal has a spatial resolution between 10 mm3 and 100 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; [see claim 14, 15 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. In cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 [CCPA 1976]). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 [Fed. Cir. 1985]). The ranges disclosed by Tyler (i.e. less than about 1 cm3 to less than about 5 mm3) fall within the ranges claimed in the application, hence a prima facie case of obviousness exists. 
	Regarding claim 20, teaches the apparatus as claimed in claim 12 as described above, wherein the ultrasound signal has a spatial resolution between 100 mm3 and 1000 mm3 (“post-Doppler sub-resolution processing can locate that section to an accuracy that is one-tenth to one-twentieth of the resolution” [0116]; “the accuracy of transcranial ultrasound neuromodulation targeting is a volume less than about 10 cm3, a volume less than about 5 cm3, … , a volume less than about 1 cm3, a volume less than about 5 mm3...” [0141]; [see claim 14, 15 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Tyler with the spatial resolution ranges as claimed. Doppler ultrasound is used in many medical specialties (e.g. cardiology, neurology, radiology, obstetrics, etc.), and is an advantageous form of brain stimulation due in part to its focusing characteristics and the capacity to vary transcranial ultrasound neuromodulation waveform protocols for specificity of neuromodulation (Tyler [0005]-[0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connor (US9814426 B2, 2017-11-14) teaches a mobile wearable electromagnetic brain activity monitor comprising a frame worn on a person's head, electromagnetic energy sensors (e.g. electroencephalogram (EEG) electrodes) which collect data concerning the person's electromagnetic brain activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793